Citation Nr: 1538812	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  09-33 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1969 to August 1973. 

The matter comes on appeal to the Board of Veterans' Appeal (Board) from a December 2007 rating decision by the Department of Veterans Affairs, Regional Office located in Waco, Texas (RO).  In pertinent part of that rating decision, the RO declined to reopen the previously denied claim for PTSD.  The Veteran timely perfected his appeal.

In July 2014, the Veteran testified before the undersigned Veterans Law Judge during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.  In September 2014, the Board reopened the previously denied claim for entitlement to service connection for PTSD, and broadened the underlying claim to an acquired psychiatric disorder, to include PTSD, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The matter was then remanded to the RO (via the Appeals Management Center (AMC) for additional development. 

During the pendency of the last remand, the appeal was converted entirely to an electronic record on the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) paperless processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Unfortunately, the Board's review of the claims file reveals that another remand is needed in order to ensure compliance with the Board's September 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand). 

In September 2014, the Board instructed the RO (via the AMC) to perform the following: seek the Veteran's assistance in obtaining additional detailed information regarding his alleged stressor incident involving the plane electrical shortage and rocket fire; take appropriate action either to verify the alleged stressor through Joint Service Records Research Center (JSSRC), or to provide a formal finding that further attempts at verification are not possible based on the information provided; attempt to obtain the Veteran's unit(s) and organizational histories and Operational Reports-Learned Lessons (ORLLs) from January 1970 to May 1971; and provide the Veteran with a VA psychiatric examination.  

Unfortunately, a review of the record since the September 2014 Board remand shows that the AMC only complied with one out of the four directives.  The AMC sent the Veteran an April 2014 notice letter asking him to provide additional information regarding his alleged in-service stressor event, but the Veteran failed to respond.  The record fails to show that any other development action was taken by the AMC to comply with the September 2014 remand directives.  Therefore, the Board has no choice but to remand the matter again for compliance with its previous 2014 remand directives.  See Stegall v. West, 11 Vet. App. at 268. 

In addition, the Board notes that further review of the Veteran's private and VA treatment records suggests that his diagnosed depression is secondary to his other medical conditions, to include his service-connected coronary artery disease.  An August 2010 VA mental health treatment record shows that the Veteran reported a history of depression and anxiety symptoms since his 2001 open heart surgery.  Moreover, his private treatment records since 2002 show that the Veteran was diagnosed and treated for depression only two months following his coronary artery bypass graft (CABG) and he had exhibited significant depression symptoms during his hospitalization following his CABG.  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

This secondary theory of entitlement has not been developed at this point.  No examiner has been asked to offer a reasoned medical opinion on the question, and the Veteran has not been afforded clear notice regarding secondary service connection.  On remand, proper notice must be accomplished, and a VA examination, with medical opinion, obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and send him a notice letter which provides an explanation as to the elements necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's decision in Allen v. Brown, 8 Vet. App. 374 (1995).

2. Take appropriate action either to verify the alleged stressor through JSRRC, or to provide a formal finding that further attempts at verification are not possible based on the information provided by the Veteran.  In particular, the RO should ask JSRRC to attempt to verify the Veteran's alleged stressor event involving a plane electrical shortage and rocket fire killing 3 or 4 people at Eglin Air Force base in 1971.

3. Make an attempt to obtain the Veteran's unit(s) and organizational histories and Operational Reports-Learned Lessons (ORLLs) from January 1970 to May 1971. 

4. After associating with the claims file all available records and/or responses received from each contacted entity, please prepare a report detailing the occurrence of any specific in-service stressors deemed established by the record.  This report is then to be added to the Veteran's claims file.  If no stressors have been verified, then the RO/AMC should so state in its report.  The RO/AMC should also provide the Veteran with the appropriate notice of this finding.

5. Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of this claimed acquired psychiatric disorder.  The examiner should conduct all necessary testing and render a multi-axial diagnosis.

Based on a review of claims folder and the findings from clinical evaluation, the examiner should answer the following: 

a)  Identify the nature of each of the Veteran's acquired psychiatric disorder.  Provide a clear medical conclusion on whether the Veteran has PTSD that satisfies the DSM-IV or DSM-V criteria.

b)  If the Veteran has a confirmed in-service stressor, provide an opinion on whether the Veteran is diagnosed with PTSD is related to the confirmed in-service stressor(s). 

c)  If the Veteran is diagnosed with a psychiatric disability other than PTSD, the examiner is requested to identify each psychiatric disorder and to provide an opinion as to whether each or any psychiatric disorder other than PTSD is related to active military service or is proximately caused or aggravated by his service-connected disabilities.

Aggravated for VA purposes means the condition is worsened beyond the natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's acquired psychiatric disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

A rationale for any opinion advanced should be provided.  If an opinion cannot be formed, the examiner should so state and provide a reason why.

6. The RO should then re-adjudicate the claim for service connection for a psychiatric disorder, to include PTSD. If the claim remains denied, issue the Veteran and his representative a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




